                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 24, 2019
                             IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

DEEP FIX, LLC,                                    §
          Plaintiff,                              §
                                                  §
v.                                                §        CIVIL ACTION NO. H-18-0948
                                                  §
MARINE WELL CONTAINMENT                           §
COMPANY, LLC,                                     §
        Defendant.                                §

            MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

           This patent case is before the Court for construction of the disputed claim terms

in United States Patents No. 8,833,393 (“the ’393 Patent”) (the “Patent-in-Suit”),

titled “Cap Valve.” Plaintiff Deep Fix, LLC (“Deep Fix”) alleges that Defendant

Marine Well Containment Company, LLC (“MWCC”) is infringing the Patent-in-Suit.

           The Court conducted a hearing pursuant to Markman v. Westview Instruments,

Inc., 517 U.S. 370 (1996) (“Markman hearing”), on April 3, 2019. Based on the

evidence before the Court, the arguments presented by counsel orally and in writing,

and the governing legal authorities, the Court issues this Memorandum and Order

construing those disputed claim terms that require construction.1


           1
         The parties have agreed on the proper construction of two previously disputed claim
terms. See Joint Submission re Claim Construction [Doc. # 117], p. 1. The Court adopts the
parties’ agreed construction of the claim term “a cylindrical valve chamber” in Claims 1 and 10
to mean “a valve component having a cylindrical hollow cavity.” The Court adopts the parties’
                                                                                    (continued...)
P:\ORDERS\11-2018\0948Markman.wpd   190424.1320
I.         BACKGROUND

           Charles Adams is the sole inventor of the cap valve covered by the ’393 Patent.

Through a series of assignments, Deep Fix asserts sole ownership of all interest in the

’393 Patent.

           MWCC is a consortium of oil and gas companies including ExxonMobil,

British Petroleum (“BP”), and others. MWCC manufactures oil and gas well

containment systems used in well blowout situations.

           Drilling an offshore well involves connecting a line from a drilling rig, through

a well bore, to an oil or gas reservoir beneath the sea floor. See MWCC’s Technical

Tutorial [Doc. # 69], p. 1. An uncontrolled release of high pressure water, natural gas,

and/or crude oil up into the well bore is known as a blowout. See id. To reduce the

chances of a blowout, a blowout preventer (“BOP”) is present near the well during

drilling operations. See id. Traditional BOPs seal off the area of the well bore around

the drill pipe, often using “blind shear rams” to cut the drill pipe and seal the well.

See id. at 1-2.

           In April 2010, a blowout and catastrophic fire occurred on the Deepwater

Horizon Rig at the Macondo well in the Gulf of Mexico. The BOP failed, the well



           1
        (...continued)
agreed construction of the term “intermittent” in Claims 1 and 10 to mean “intermediary.”

P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   2
was not sealed, and oil continued to flow into the Gulf of Mexico. Numerous attempts

to cap the well were unsuccessful.

           During the Deepwater disaster, members of the oil and gas industry solicited

ideas for a solution that would successfully seal the well. See Complaint [Doc. # 1],

¶ 11. On September 3, 2010, Adams filed a provisional patent application for his cap

valve invention. See id., ¶ 14. On September 2, 2011, Adams filed a non-provisional

patent application and claimed priority based on the provisional patent application

filed in 2010. See id. The ’393 Patent issued on September 16, 2014. See id.

           MWCC manufactures three containment systems: (1) the Subsea Containment

System; (2) the 15K PSI Capping Stack, and (3) the 10K PSI Capping Stack

(collectively, the “Accused Devices”). Deep Fix filed this patent infringement lawsuit

on March 26, 2018, alleging that the Accused Devices infringe the claims of the ’393

Patent.

           Deep Fix filed its Opening Claim Construction Brief (“Opening Brief”) [Doc.

# 74], MWCC filed its Responsive Brief (“Response Brief”) [Doc. # 76], and Deep

Fix filed its Claim Construction Reply Brief (“Reply Brief”) [Doc. # 77]. The Court

conducted a Markman hearing at which the parties presented evidence and argument

regarding the proper construction of the disputed claim terms. The Court appreciates

the parties’ presentations, particularly their answers to the Court’s questions. The


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   3
Court requested, however, that Plaintiff submit additional proposed constructions for

the disputed claim terms.

           After the Markman hearing, the parties submitted the Joint Submission re Claim

Construction [Doc. # 117], Plaintiff’s Supplemental Brief on Disputed Claim Terms

[Doc. # 118], and Defendant’s Post-Markman Hearing Brief on Claim Construction

Issues [Doc. # 119]. Based on the parties’ briefing, the full factual record, and the

parties’ presentations and argument in connection with the Markman hearing, the

Court construes the disputed claim terms as follows.

II.        GENERAL LEGAL STANDARDS FOR CLAIM CONSTRUCTION

           “It is a bedrock principle of patent law that the claims of a patent define the

invention to which the patentee is entitled the right to exclude.” Aventis Pharm., Inc.

v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (quoting Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)). The patent claims in issue

must be construed as a matter of law to determine their scope and meaning. See, e.g.,

Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), aff’g, 52 F.3d 967,

976 (Fed. Cir.) (en banc); Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

1295, 1317 (Fed. Cir. 2007).

           “There is a heavy presumption that claim terms are to be given their ordinary

and customary meaning.” Aventis, 715 F.3d at 1373 (citing Phillips, 415 F.3d at


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   4
1312-13; Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

Therefore, Courts must “look to the words of the claims themselves . . . to define the

scope of the patented invention.” Id. (citations omitted); see also Summit 6, LLC v.

Samsung Elec. Co., Ltd., 802 F.3d 1283, 1290 (Fed. Cir. 2015).

           The “ordinary and customary meaning of a claim term is the meaning that the

term would have to a person of ordinary skill in the art in question at the time of the

invention, i.e., as of the effective filing date of the patent application.” Phillips, 415

F.3d at 1313; see also ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1374

(Fed. Cir. 2009). This “person of ordinary skill in the art is deemed to read the claim

term not only in the context of the particular claim in which the disputed term appears,

but in the context of the entire patent, including the specification.” Phillips, 415 F.3d

at 1313; ICU, 558 F.3d at 1374.

           Intrinsic evidence is the primary resource for claim construction. See Power-

One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (citing

Phillips, 415 F.3d at 1312). For certain claim terms, “the ordinary meaning of claim

language as understood by a person of skill in the art may be readily apparent even to

lay judges, and claim construction in such cases involves little more than the

application of the widely accepted meaning of commonly understood words.”

Phillips, 415 F.3d at 1314. For other claim terms, however, the meaning of the claim


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   5
language may be less apparent. To construe those terms, the Court considers “those

sources available to the public that show what a person of skill in the art would have

understood disputed claim language to mean . . . [including] the words of the claims

themselves, the remainder of the specification, the prosecution history, and extrinsic

evidence concerning relevant scientific principles, the meaning of technical terms, and

the state of the art.” Id.

           The claims “provide substantial guidance as to the meaning of particular claim

terms.” Id. The Court may consider the context in which the terms are used and the

differences among the claims. See id. “Because claim terms are normally used

consistently throughout the patent, the usage of a term in one claim can often

illuminate the meaning of the same term in other claims.” Id. Because the claims “are

part of a fully integrated written instrument,” the Court may also consider the

specification and the patent’s prosecution history. Id. at 1315, 1317. When the claims

use different terms, “each term is presumed to have a distinct meaning.” Primos, Inc.

v. Hunter’s Specialties, Inc., 451 F.3d 841, 847 (Fed. Cir. 2006). “Differences among

claims can also be a useful guide in understanding the meaning of particular claim

terms.” Phillips, 415 F.3d at 1314 (citing Laitram Corp. v. Rexnord, Inc., 939 F.2d

1533, 1538 (Fed. Cir. 1991)).




P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   6
III.       CONSTRUCTION OF DISPUTED CLAIM TERMS

           A.          Outlet Ports

           The parties dispute the claim term “outlet ports” as used in Independent Claims

1 and 10 of the ’393 Patent. The parties agree that the outlet ports are openings, and

appear to agree that the outlet ports are located in the cylindrical valve chamber and

in the intermittent pipe. The Court concurs that “ports” are openings and, because

“ports” is plural, there are multiple openings.

           The Court also finds that the outlet ports are located in the valve chamber or in

the intermittent pipe. Indeed, the Detailed Description of Preferred Embodiments

section of the ’393 Patent states that the outlet ports are in the cap valve (12) or in the

intermittent pipe (18). See Detailed Description, ’393 Patent, 4:35-36. Claim 1 of the

’393 Patent similarly states that the “outlet ports” are in the cap valve (12) or in the

intermittent pipe (18). See Claim 1, ’393 Patent, 6:25-26.

           The Detailed Description provides further that the outlet ports “permit high

pressure flow to continue . . ..” See Detailed Description, ’393 Patent, 4:37-38. The

ports are “outlet” ports, meaning that the flow is outward. The fluid flow through the

outlet ports can be blocked. See, e.g., Claim 1, ’393 Patent, 6:35-36. The outlet ports

when blocked do not permit outward flow, but they can permit outward flow when

open. See, e.g., Detailed Description, 4:52-55 (“The primary hydraulic ram (26) has


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   7
a three way push-pull-hold functioning so that it can open and close, or be held

intermittently between open and closed for an adjusted flow through openly accessed

outlet ports (22)”).

           Based on the foregoing, the Court construes the claim term “outlet ports” in the

’393 Patent to mean “multiple openings in the cylindrical valve chamber or in the

intermittent pipe that can permit outward flow of high pressure fluids.”

           B.          Primary Hydraulic Ram

           The “primary hydraulic ram” in Claims 1 and 10 of the ’393 Patent is located

in the cylindrical valve chamber. See, e.g., Abstract, ’393 Patent (the “valve chamber

(16) contains a primary hydraulic ram (26)”). Throughout the ’393 Patent, it is a

single “ram.” The parties agree that the ram moves in response to fluid pressure. See

Joint Submission [Doc. # 117], p. 2. The primary hydraulic ram moves to close or

open access to the outlet ports, operating like a piston. See Detailed Description, ’393

Patent, 4:49-54 (has a “push-pull-hold functioning” to open and close access to the

outlet ports); Summary of the Invention, ’393 Patent, 3:34-35 (moves “in both

directions”).

           Defendant argues that the word “primary” should be construed to mean “main.”

See id. Plaintiff disagrees, but proposes a construction that removes the term

“primary” from the hydraulic ram and attaches it, instead, to the “cap valve function”.


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   8
It is clear throughout the ’393 Patent that the “primary” in “primary hydraulic ram”

relates to the hydraulic ram. As a result, the Court rejects Plaintiff’s proposed

construction.

           There appears to be only one hydraulic ram in the cap valve covered by the ’393

Patent. Indeed, as Adams represented to the Patent Examiner, the presence of only

one ram distinguishes the cap valve covered by the ’393 Patent from the traditional

BOP with three rams.2 See, e.g., Amendment to Application for ’393 Patent [Doc.

# 76-5], p. 12. As a result, the Court does not adopt Defendant’s argument that

“primary” means “main.”

           The Court notes that the word “primary” can mean “elemental” or “basic.” See

www.MerriamWebster.com. One example is the term “primary colors.” See id. The

“primary hydraulic ram” in the ’393 Patent is a single, basic, unitary device. There

is nothing in the ’393 Patent that suggests that the “primary hydraulic ram” can be

separated into parts. The term is always singular, and there is no description of any

separable parts of the “primary hydraulic ram.” In each of the figures in which it is

depicted, it is shown as a unitary device.




       A traditional ram had two parts that would move toward each other to meet
           2

and form the seal. See MWCC’s Technical Tutorial, pp. 7-9.
P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   9
           In the same way a “primary” color cannot be separated into two colors, the

“primary” hydraulic ram in the ’393 Patent cannot be separated into two parts. Based

on the language and figures in the ’393 Patent, supported by the extrinsic evidence

discussed above, the Court construes the term “primary hydraulic ram” in the ’393

Patent to mean “a unitary piston-like device located in the valve chamber that moves

in response to fluid pressure.”

           C.          To Telescopically Close or Open

           The primary hydraulic ram telescopically closes or opens access to the outlet

ports. See Claim 1, ’393 Patent, 6:33-34; Claim 10, 8:7-8. The ram can move in two

directions, either opening or closing access to the outlet ports as needed.3 See, e.g.,

Summary of the Invention, ’393 Patent, 3:34-36 (the valve functions as a “double

acting piston that moves in both directions to close or to open the crude oil or gas flow

as needed”).

           As correctly stated by Plaintiff in connection with the “telescopically close or

open” term, the primary hydraulic ram “extends to close and retracts to open.” See

Supplemental Brief [Doc. # 118], p. 4. The Court agrees and construes the claim term




           3
        In at least one preferred embodiment, the ram also has a hold function so it can be “held
intermittently between open and closed for an adjusted flow through openly accessed outlet ports
(22).” See Detailed Description, ’393 Patent, 4:53-55.

P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   10
“to telescopically close or open” in the ’393 Patent to mean “extend to close and

retract to open.”

           D.          Further Comprising

           Independent Claims 1 and 10 of the ’393 Patent claim the cap valve

“comprising” various elements. The term “comprising” means that “additional

components may be present in the device, but does not change the elements that are

stated in the claim.” Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695

F.3d 1285, 1305 (Fed. Cir. 2012) (citing Power Mosfet Techs., L.L.C. v. Siemens AG,

378 F.3d 1396, 1409 (Fed. Cir. 2004)). The term “comprising” is synonymous with

the term “including.” See Hewlett-Packard Co. v. Repeat-O-Type Stencil Mfg. Corp.,

123 F.3d 1445, 1451 (Fed. Cir. 1997).

           Dependent Claims 3, 4, 8, 9, 13, 14, 16 and 17 relate to the cap valve identified

in the independent claim, but “further comprising” additional elements. The parties

agree that the additional elements are within or attached to the cap valve. The parties’

disagreement relates to the degree of attachment required.

           There is nothing in the language, figures, or prosecution history of the ’393

Patent that would allow the claim term “further comprising” to include remote items

that are attached to the cap valve using wires, cables, pipes, hoses, tubes, or similar

connections. Independent Claims 1 and 10 identify the cap valve as “comprising” or


P:\ORDERS\11-2018\0948Markman.wpd   190424.1320   11
including certain items, such as the connector (14) and the valve hydraulic cylinder

(24), which are within or directly attached to the cap valve. See, e.g., ’393 Patent,

Claim 1, 6:19; 6:30. The “further comprising” items must similarly be within or

directly attached to the cap valve. See, e.g., Outside the Box, 695 F.3d at 1305

(although additional elements may be added to the device, they cannot change the

device). As a result, the Court construes the claim term “further comprising” to mean

“items that are within or directly attached to the exterior of the cap valve.”

IV.        CONCLUSION

           The Court has considered the intrinsic evidence in the record, as well as limited

extrinsic evidence as cited herein. The Court also has considered the parties’ claim

construction briefing, and the oral arguments and explanations in connection with the

Markman hearing, which the Court found helpful and informative. Based on this

consideration of the evidence and the parties’ arguments, as well as the application of

governing claim construction principles, the Court construes the disputed terms in the

Patents-in-Suit as set forth above and in the chart below.

 Claim Term                                       Court’s Construction
 Outlet Ports                                     Multiple openings in the cylindrical valve
                                                  chamber or in the intermittent pipe that can
                                                  permit outward flow of high pressure fluids




P:\ORDERS\11-2018\0948Markman.wpd   190424.1320     12
 Primary Hydraulic Ram                            Unitary piston-like device located in the
                                                  valve chamber that moves in response to
                                                  fluid pressure
 To Telescopically Close or                       Extend to close and retract to open
 Open/Telescopically
 Further Comprising                               The items within or directly attached to the
                                                  exterior of the cap valve

           It is SO ORDERED. It is further

           ORDERED that any Motion to Reconsider the Court’s construction of any

disputed claim term must be filed by May 10, 2019.

           SIGNED at Houston, Texas, this 24th day of April, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\0948Markman.wpd   190424.1320     13
